Title: To Benjamin Franklin from Jonathan Williams, Jr., 10 April 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.—
Nantes April 10. 1779.
My Cousin Jona Williams tertius will have the honour of delivering you this.— He lately arrived from America & will therefore be able to give you many pieces of Information which perhaps may have not found their way through a public Channel.— His views in coming to France were principaly to reestablish his Health, having succeeded in this he wishes to see Paris & then return.—
I beg leave to introduce him to your notice & Friendship, we have but one Name between us & from our Infancy we have divided each others affections.—
I am ever Your most dutifully & affect
Jona Williams J
